Judgment and order affirmed, with costs. Memorandum: We find in the record sufficient proof to support a finding by the jury that at the time of plaintiff’s alleged total disability he had attained the age of sixty years, which fact would, under the provisions of the policies in suit, defeat his right to total disability benefits. We also conclude that on the whole case a finding that plaintiff did not suffer total and permanent disability was not against the weight of the evidence. We find no error in the rulings of the trial justice on the evidence. All concur. (The judgment is for defendant in an action under a disability rider on insurance policies. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.